ITEMID: 001-104598
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: GOLOTA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Angelika Nußberger;Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Isabelle Berro-Lefèvre
TEXT: The applicant, Mr Gennadiy Grigoryevich Golota, is a Ukrainian national who was born in 1961 and is currently serving a sentence in Kirovograd no. 6 Correctional Colony, Ukraine.
According to the applicant, in December 2002 he was held for one and a half hours in an unheated van, beaten in detention, forced to participate in court hearings while sick, and kept handcuffed during court hearings.
On 16 December 2002 the Pervomayskiy Town Court, in the presence of two advocates, Sh. and K., sentenced the applicant and three others to various terms of imprisonment for drug trafficking. In his appeal the applicant indicated that he had been “prevented from hiring a lawyer, who would have defended him properly, and had no opportunity to consult a lawyer during the breaks in the hearing”.
On 24 June 2003 the Mykolayiv Regional Court of Appeal, in the presence of advocate Sh. and in the applicant’s presence, upheld this decision. The applicant appealed in cassation.
On 28 April 2004 the Supreme Court of Ukraine, following the applicant’s complaints, returned the applicant’s case file to the first-instance court because the applicant wanted to study the case file materials.
In additional cassation appeals lodged on 20 June 2004 and 10 August 2004 the applicant submitted that the first-instance court had ignored his requests lodged between 1 and 13 June 2004 to have the opportunity to consult a lawyer. He further submitted that the first instance court ignored his complaints about pages missing from his appeal case-file.
Before this Court the applicant explained that while studying case-file materials he had discovered that, according to him, the first-instance court judge had removed two pages from his appeal and that was the reason why he had wanted to meet with the lawyer. According to the applicant, the removed pages contained six requests addressed to the court of appeal and the applicant’s complaint to a prosecutor. The applicant did not specify either before the Supreme Court of Ukraine, or before this Court what were the subjects of his requests and complaints.
On 5 October 2004 the Supreme Court examined his appeal and found it unsubstantiated.
